IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

JIMMY KIMBROUGH,

             Appellant,

 v.                                                    Case No. 5D18-608

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed August 17, 2018

Appeal from the Circuit Court
for Brevard County,
Morgan Laur Reinman, Judge.

Jimmy L. Kimbrough, Arcadia, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Jimmy Kimbrough appeals the denial of his petition for writ of mandamus.

Kimbrough was an indigent defendant in a criminal prosecution who was represented by

the Public Defender’s Office of the Eighteenth Judicial Circuit. Kimbrough requested that

the Public Defender’s Office provide to him free copies of certain CDs and DVDs that he

alleged were previously prepared at public expense. The trial court summarily denied

Kimbrough’s petition, concluding that he had no “pending” prosecution and “the records
of the Public Defender’s Office are not part of the judicial branch record, and are therefore

not subject to release by [the circuit] court.” We reverse.

       “Mandamus is a common law remedy used to enforce an established legal right by

compelling a person in an official capacity to perform an indisputable ministerial duty

required by law.” Wharen v. State, 170 So. 3d 942, 943 (Fla. 5th DCA 2015) (quoting

Poole v. City of Port Orange, 33 So. 3d 739, 741 (Fla. 5th DCA 2010)). Because a public

defender is an “official,” mandamus is an appropriate remedy to compel the public

defender to provide to a former client copies of record documents prepared at public

expense. Id. (quoting Brown v. State, 93 So. 3d 1194, 1196 (Fla. 4th DCA 2012)).

Moreover, record documents that were prepared at public expense on behalf of an

indigent defendant must be provided to him or her without charge for copying. Id. at 943-

44 (citing Rosado v. State, 1 So. 3d 1147, 1148 (Fla. 4th DCA 2009)).

       Where, as here, a petition for writ of mandamus sets forth a prima facie case for

relief, the trial court is required to order the respondent to file a response. Id. at 944 (citing

Brown, 93 So. 3d at 1196). In the present case, and as properly conceded by the State,

the trial court erred in summarily denying Kimbrough’s petition without first ordering a

response from the Public Defender’s Office.

       Accordingly, we reverse the order under review with directions to the trial court to

order the Public Defender’s Office to file a response as to whether the requested CDs

and DVDs were obtained or prepared on Kimbrough’s behalf at public expense. If so,

then, as to those specific CDs and DVDs, the court shall order that they be copied for

Kimbrough without charge. See id.

       REVERSED and REMANDED.

ORFINGER, BERGER, and LAMBERT, JJ., concur.



                                                2